Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 1 of 12                    PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  TOMMY TOMPKINS,                                     )
                                                      )
         Plaintiff,                                   )       Case No. 20-0576-KD-MU
                                                      )
  v.                                                  )
                                                      )
  CAPITAL RESORTS GROUP, LLC,                         )
                                                      )
         Defendant.                                   )

                                    AMENDED COMPLAINT

         1.      COMES NOW Tommy Tompkins (“Plaintiff”), and files this Amended Complaint

  for damages, and other legal and equitable remedies, resulting from the illegal actions of

  CAPITAL RESORTS GROUP, LLC (“Defendant”). Defendant willfully called Plaintiff’s cellular

  telephone in violation of the Telephone Consumer Protection Act, 47 USC § 227 et seq. (“TCPA”),

  the Alabama Telemarketing Act” (“ATA”) Ala. Code § 8-19A-1 et seq. and the Alabama

  Telephone Solicitations Act, Ala. Code §§ 8-19C-2 through 8-19C-12 (“ATSA.”).

         2.      Plaintiff, for his Amended Complaint, alleges as follows upon personal knowledge

  as to his acts and experiences and as to all other matters, upon information and belief, including

  an investigation conducted by his attorneys.

                                 PRELIMINARY STATEMENT

         3.      This Complaint addresses the unlawful telemarking campaigns perpetrated upon

  Plaintiff by Defendant through automated robocalls made without his prior consent. Robocalling

  has plagued American consumers for years and is getting much worse. According to Consumer

  Reports, 48 billion robocalls were placed by telemarketers in the United States in 2018. This is

  higher than in any previous year and is a 56.9% increase from a year earlier,
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 2 of 12                           PageID #: 119




  https://www.consumerreports.org/robocalls/mad-about-robocalls/. The calls continued to increase

  in 2019 and 2020. According to YouMail, a company that tracks robocalls, over 3.8 billion calls

  were made during the month of September 2020 alone.

         4.         Robocalls are now the largest consumer complaints source to the FTC, accounting

  for more than 65 percent of the total number of complaints.

         5.         Robocalling, identified as a “scourge” by the United States government, is much

  more than a mere annoyance. The constant deluge of robocalls reduces nearly every adult

  American’s productivity in taking to the time to either answer or block the call. The scourge of

  robocalls has fundamentally altered how Americans use their phones, with far fewer consumers

  answering unrecognized calls. This harms legitimate callers, such as businesses and emergency

  agencies, who have legitimate purposes for contacting consumers by phone and are willing to do

  so lawfully.

         6.         A significant reason the robocalling problem has exponentially increased is the low

  costs made possible by highly effective automated telephone dialing systems. A simple google

  search for “robocalls” will reveal ads for thousands of calls for just a few dollars. One expert

  estimates      that   robocalling   every   citizen       in   Seattle   would   cost   about   $150.00,

  https://medium.com/@TProphet/the-broken-economics-of-robocalls-b58f4842a407.

         7.         One of the most complained about telemarketing schemes relates to the sale of time

  share plans through robocalling campaigns. Some time share companies, either directly or through

  agents, use automated systems to send thousands of unsolicited calls with messages regarding an

  offer to sell a time share plan. Defendant engaged in similar telemarketing campaigns. Defendant

  placed robocalls to Plaintiff after he put his number on the National Do Not Call Registry as part

  of its marketing efforts.



                                                        2
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 3 of 12                      PageID #: 120




          8.      Congress enacted the TCPA in 1991 to address the intrusion on personal privacy

  posed by automated telephone calls. Congress recognized automated calls are a nuisance, an

  invasion of privacy and a threat to public safety and interstate commerce. Through the TCPA,

  Congress provided a means for consumers to seek redress for unlawful calling practices. The

  TCPA prohibits telemarketing calls to cellular telephones using either an automated telephone

  dialing system or prerecorded message or artificial voice messages. The TCPA also establishes a

  nationwide Do-Not-Call Registry (“DNCR”) and prohibits telemarketing calls to numbers placed

  on the registry. The calls made by Defendant violate the TCPA, including the rules regarding the

  DNCR.

       9.         The Calls also violate Alabama Telemarketing Act, Ala. Code § 8-19A-1 et seq.,
  (“ATA”).
          10.     Finally, these calls violate the Alabama Telephone Solicitations Act, Ala. Code §§

  8-19C-2 through 8-19C-12 (“ATSA”).

                                  JURISDICTION AND VENUE

          11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as Plaintiff has

  claims that arise under the laws of the United States. This Court has supplemental jurisdiction over

  Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367. That claim arises from a set of operative

  facts common to the federal claim.

          12.     Venue is proper here under 28 U.S.C. § 1391 because Defendant transacts business

  in this District and a material portion of the events giving rise to Plaintiffs Cause of Action

  occurred in this District.

                                           THE PARTIES

          13.     Plaintiff is a resident of Mobile, Mobile County, Alabama.




                                                   3
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 4 of 12                       PageID #: 121




         14.     Defendant CAPITAL RESORTS GROUP, LLC is, on information and belief, a

  Tennessee LLC with its principal business place in Nashville, Tennessee.

                                    FACTUAL ALLEGATIONS

         15.     The TCPA prohibits calls made to a cellular telephone using either an ATDS or

  prerecorded or artificial voice without the called parties’ consent. For telemarketing calls, such as

  those placed by Defendant to Plaintiff, the TCPA requires prior express written permission by

  every person called.

         16.     In 2003, the federal government established the National Do Not Call Registry

  (“DNCR”) to protect consumers from unwanted calls. The DNCR allows consumers to register

  telephone numbers, thereby indicating their desire not to receive telephone solicitations at those

  numbers. See 47 CFR § 64-120(c)(2). The TCPA and its implementing regulations prohibit

  telephone solicitation calls to telephone numbers listed on the registry. See 47 U.S.C. § 227(c); 47

  CFR. § 64-1200(c)(2) (the “Do Not Call Rule”). Any person whose number is on the registry and

  who has received more than one telephone solicitation within a twelve (12) month period by or on

  behalf of the same entity may recover statutory damages under the TCPA against the violator. See

  47 USC § 227(c)(5).

         17.     Defendant is “a resort management, development and vacation club sales company

  [that] create a foundation for our guests to create adventures, bonds, stories, memories and more,

  all through the experience of traveling.” A significant part of Defendant’s marketing plan is to

  solicit business through telemarketing campaigns that employ automated systems to contact

  thousands of consumers through their cell phones in a very short period and at a low cost. Upon

  information and belief, the telemarketing campaigns also employ prerecorded or artificial voice

  technology.



                                                   4
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 5 of 12                      PageID #: 122




         18.     Last year Plaintiff stayed at one of Defendant’s properties in Pigeon Forge,

  Tennessee.

         19.     When Plaintiff checked in, he was asked to fill out forms. Some of those forms

  contained language consistent with consent to be contacted via auto-dialers, pre-recorded

  messages and SMS text messages.

         20.     Plaintiff refused to sign any and all forms giving consent for calls or text messages

  to his cellular telephone by Defendant.

         21.     Moreover, Plaintiff made it clear that he did not want to receive any marketing calls

  or text messages from the defendant.

         22.     At the time Defendant made, or directed, the calls to Plaintiff, it was aware of

  Alabama’s and the TCPA requirements and aware that automated marketing calls to consumers

  violated Alabama law and the TCPA.

         23.     Further evidence of Defendant’s knowing, and willful violations is the fact that the

  calls were made with the use of “spoofing” technology. This technology is purposefully designed

  to (1) mask the identity of the caller and (2) make the call appear to be from a local number to

  increase the likelihood that the consumer will answer. This tactic is designed to generate business

  and profit while at the same time skirting the legal consequences of what the caller knows are

  unlawful calls. This bad-faith effort to sabotage consumers’ call screening efforts demonstrates the

  caller’s knowledge that the calls are illegal.

         24.     The unlawful telemarketing calls repeatedly invaded the personal privacy of

  Plaintiff, causing him to suffer damages, injury-in-fact, and entitling him to the relief provided

  under Alabama law and the TCPA, including 47 USC § 227(b)(3)(B).




                                                   5
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 6 of 12                       PageID #: 123




          25.     Plaintiff received a series of approximately four automated calls to his cellular

  telephone from the number that appears to be (417) 567-0154. A reverse lookup service,

  WhitePages.com, indicates that number has an “Unknown Registrant.”

          26.     When Plaintiff answered the calls, a short, multi-second delay was followed by a

  click and a human voice.

          27.     The telephone calls were made to Plaintiff on October 8, 2020 (one (1) call),

  October 9, 2020 (two (2) calls) and October 12, 2020 (one (1) call).

          28.     All of the calls made by, or on behalf of, Defendant to Plaintiff were made using

  an “automatic telephone dialing system” (“ATDS”), as defined by 47 USC § 227(a)(1) and

  prohibited by 47 USC § 227(b)(1)(A). The calls displayed indicia of an ATDS, including the delay

  and click described above.

          29.     Upon information and belief, at least one of the calls employed a prerecorded or

  artificial voice.

          30.     At all times relevant herein, Plaintiff’s cellular telephone number was listed on the

  DNCR. Plaintiff registered his cellular telephone number XXX-XXX-73## with the DNCR for the

  express purpose of avoiding unwanted telemarketing calls. Plaintiff’s cellular number was

  registered on the DNCR more than thirty-one (31) days before the calls.

          31.     Plaintiff uses his cellular telephone number as his primary business line.

          32.     The calls were made directly by Defendant, or on its behalf, by third persons

  working at Defendant’s direction. The third parties initiating the unlawful calls on Defendant’s

  behalf, if any, did so with actual and/or apparent authority from Defendant and, in any event, the

  actions taken by said third parties were ratified by Defendant knowingly reaping benefits, in the

  form of potential and actual sales, as a direct result of the unlawful calls.



                                                     6
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 7 of 12                       PageID #: 124




         33.     Defendant’s calls were made for marketing the Defendant’s timeshare business and

  not made for emergency purposes, as defined by 47 USC § 227(b)(1)(A)(i).

         34.     The calls were made for purposes of soliciting a sale of consumer goods or services

  and/or to obtain information that may be used for the direct solicitation of a sale of consumer goods

  or services. The calls were “telemarketing calls” and “telephone solicitations” within the meaning

  of the TCPA.

         35.     The calls were not isolated occurrences and were made in the course of a pattern of

  repeated transactions of like nature.

         36.     Upon information and belief, the ATDS used by Defendant, or on its behalf, can

  store or produce telephone numbers to be called using a random or sequential number generator.

         37.     Upon information and belief, the ATDS used by Defendant, or on its behalf, can

  also dial telephone numbers stored as a list or in a database without human intervention.

         38.     Defendant did not have prior express written consent to place the calls to Plaintiff.

  The telephonic communications by Defendant, or on their behalf, violated 47 USC § 227(b)(1).

         39.     Defendant’s calls to Plaintiff also violated the regulations promulgated under the

  TCPA regarding calls to consumers whose numbers are included in the DNCR. Plaintiff received

  one or more such calls within a twelve (12) month period by Defendant, or on their behalf, in

  violation of the Do Not Call Rule 47 CFR § 64.1200(c)(2).

         40.     The calls made by Defendant, or on its behalf, to Plaintiff constitute “telephone

  solicitation” as that term is defined at 47 USC § 227(a)(4) and 47 CFR § 64.1200(f)(14).

         41.     Through Defendant’s conduct, Plaintiff suffered an invasion of a legally protected

  interest in privacy, which is specifically addressed and protected by the TCPA.




                                                   7
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 8 of 12                          PageID #: 125




         42.      Plaintiff has suffered actual damages and injury-in-fact including, but not limited

  to, loss of time in answering the calls and tracing their origin, the loss of use of his telephone for

  legitimate purposes and his productivity. Such calls have also invaded Plaintiff’s privacy and

  statutory rights provided under the TCPA.

         43.      The harm suffered by Plaintiff as a result of Defendant’s TCPA violations bears a

  close relationship with the types of harm for which the law has traditionally allowed redress under

  common law claims for invasion of privacy, nuisance, conversion, trespass to chattel and

  wantonness.

                                     COUNT ONE
                         TELEPHONE CONSUMER PROTECTION ACT

         44.      Plaintiff incorporates the previous relevant allegations as if fully set forth herein.

         45.      Defendant, directly or through agents, placed telephone calls to Plaintiff’s cellular

  telephone without having obtained prior express written consent.

         46.      The calls were made with an ATDS and/or the use of prerecorded or artificial voice.

         47.      The calls were placed for marketing, advertising and selling the defendant’s time

  share products and services. The calls constitute telemarketing and telephone solicitation as those

  terms are defined in 47 CFR § 64.1200(f)(12) and (14).

         48.      Each call was made in violation of provisions of the TCPA, including 47 USC §

  227(b)(1)(A).

         49.      The unlawful telemarketing calls repeatedly invaded the personal privacy of

  Plaintiff, causing his to suffer damages and entitling his to relief provided under the TCPA,

  including 47 USC § 227(b)(3).




                                                     8
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 9 of 12                        PageID #: 126




         50.     As a result of Defendant’s negligent violations of 47 USC § 227, et seq., Plaintiff

  is entitled to an award of $500.00 in statutory damages for each and every violation pursuant to 47

  USC § 227(b)(3)(B).
        51.    As a result of Defendant’s knowing and/or willful violations of 43 USC § (b)(3),

  Plaintiff is entitled to increased damages of up to $1,500.00 per violation.

                                    COUNT TWO
                     VIOLATION OF THE TCPA’S DO NOT CALL RULE

         52.     Plaintiff incorporates the relevant foregoing allegations as if fully set forth herein.

         53.     Defendant placed telephone calls to Plaintiff without having obtained his prior

  express written consent.

         54.     The calls were placed for the purpose of marketing, advertising and selling

  Defendant’s time share products and services. The calls constitute “telemarketing” and “telephone

  solicitation” as those terms are defined in 47 CFR § 64.1200(f)(12) and (14).

         55.     Each call was made in violation of provisions of the TCPA, including 47 USC §

  227(c)(3) and the Do No Call Rule promulgated pursuant to the TCPA, 47 CFR § 64.1200(c)(2).

         56.     The unlawful calls repeatedly invaded the personal privacy of Plaintiff causing him

  to suffer damages and entitling him to relief provided under the TCPA, including 47 USC §

  227(b)(3)(B) and (c)(5).

         57.     Each call was made in willful and knowing violation of the TCPA and the Do Not

  Call Rule.

         58.     As a result of Defendant’s violations of 47 USC § 227, et seq., Plaintiff is entitled

  to an award of actual damages or statutory damages of up to $500.00, for each and every violation,

  pursuant to 47 USC § 227(c)(5)(B).




                                                    9
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 10 of 12                        PageID #: 127




         59.     As a result of Defendant’s knowing and willful violations of 47 USC § 227, et seq.,

  Plaintiff is entitled to an award of enhanced damages of up to $1,500.00 for every violation,

  pursuant to 47 USC § 227(c)(5).

                                    COUNT THREE
                              ALABAMA TELEMARKETING ACT
         60.     Plaintiff incorporates the foregoing relevant allegations as if fully set forth herein.

         61.     In 1994 Alabama adopted the “Alabama Telemarketing Act” (“ATA”) Ala. Code §

  8-19A-1 et seq.

         62.     On information and belief, Defendant is not licensed in Alabama as required by

  Ala. Code § 8-19A-5(a) or is affiliated with an unlicensed commercial telephone seller in violation

  of Ala. Code § 8-19A-15(c).

         63.     In addition, Defendant never gave Plaintiff the oral disclosures required by Ala.

  Code § 8-19A-12.

                                   COUNT FOUR
                       ALABAMA TELEPHONE SOLICITATIONS ACT
         64.     The Alabama legislature enacted the Alabama Telephone Solicitations Act

  (“ATSA”) in 1999 to address the intrusion on personal privacy posed by unsolicited telemarketing

  calls. It recognized such calls as “intrusive and relentless invasion of the privacy and peacefulness

  of home.” Ala Code § 8-19C-1(4) (1975).

         65.     The ATSA was passed to provide Alabama consumers the power to decide whether

  or not to receive telemarketing calls and provides a means for consumers to seek redress for

  unlawful calling practices. The ATSA prohibits telemarketing calls to consumers who have placed

  their numbers on the nationwide Do-Not-Call Registry (“DNCR”). The ATSA also prohibits the

  use of technology aimed at concealing the caller’s identity, such as spoofing technology. The calls

  made by Defendant violate the ATSA.

                                                   10
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 11 of 12                        PageID #: 128




         66.     Defendant knowingly placed calls, or directed calls to be placed, to Plaintiff in

  violation of the ATSA and Plaintiff is entitled to recovery for actual damages and/or statutory

  damages as provided in Ala. Code § 8-19C-7.

         67.     Through Defendant’s conduct, Plaintiff suffered an invasion of a legally protected

  interest in privacy, which is specifically addressed and protected by the TCPA and the ATSA.

         68.     By registering with the Do Not Call Registry as alleged above, Plaintiff has given

  notice of his objection to receiving telephone solicitations within the meaning of Ala. Code Section

  8-19C-2(a).

         69.     Defendant also violated the ATSA by knowingly utilizing a method to block, or

  otherwise circumvent, the use of caller identification service thereby obscuring the source of the

  solicitation calls made to Plaintiff. This is a violation of Ala. Code § 8-19C-5(b).

         70.     Plaintiff received multiple telephone solicitation calls within a 12-month period by,

  or on behalf of, Defendant in violation of Section 8-19C-2(a) and/or Section 8-19C-5(b).

         71.     Plaintiff has suffered actual damages and injury-in-fact, including but not limited

  to, loss of time in answering the calls and tracing their origin, the loss of use of his telephone for

  legitimate purposes and his productivity. Such calls have also invaded Plaintiff’s privacy and

  statutory rights provided under the ATSA.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, prays for the following relief:

         A.      An award of actual monetary loss to Plaintiff from such violations or the sum of

  five hundred dollars ($500.00) for each violation of the TCPA, whichever is greater;

         B.      An award of enhanced statutory damages to Plaintiff for Defendant’s willful and/or

  knowing violation of up to $1,500.00 for each such violation of the TCPA;


                                                   11
Case 1:20-cv-00576-KD-MU Document 18-1 Filed 06/29/21 Page 12 of 12                        PageID #: 129




         C.      An award of enhanced damages to Plaintiff from each call made in knowing or

  willful violation of 47 CFR § 64.1200 (c)(2) of up to three times the amount the statutory damages

  awarded pursuant to 47 USC § 227(c)(5)(B);

         D.      An Order declaring that Defendant’s actions, as set out above, violate the TCPA;

         E.      A declaratory Judgment that Defendant’s telephone calling equipment constitutes

  an automatic telephone dialing system under the TCPA; or

         F.      A declaratory Judgment that Defendant used an artificial or prerecorded voice;

         G.      An award of actual or statutory damages under Ala. Code § 8-19-10 and Ala. Code

  § 8-19A-23 plus reasonable attorneys’ fees and costs;

         H.      Two thousand dollars ($2,000.00) per call in damages for each knowing violation,

  of Ala. Code § 8-19C-7; and

         I.      Such other and further relief that the Court deems reasonable and just.

         Respectfully submitted this the _____ day of ______ 2021.

                                                      /s/ Earl P. Underwood, Jr.
                                                      Earl P. Underwood, Jr.
                                                      Underwood & Riemer, P.C.
                                                      21 South Section Street
                                                      Fairhope, Alabama 36532
                                                      Telephone: 251-990-5558
                                                      Facsimile: 251-990-0626
                                                      epunderwood@alalaw.com
                                                      Attorney for Plaintiff Tommy Tompkins




                                                 12
